IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIE CHARLES                          NOT FINAL UNTIL TIME EXPIRES TO
CARPENTER, JR.,                         FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
       Petitioner,
                                        CASE NO. 1D15-1866
v.

HENRIETTA BROWN
DRAYTON,

     Respondent.
___________________________/

Opinion filed July 9, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Willie Charles Carpenter, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

     DENIED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.